DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

____________________________________________________________
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,842,197. Although the claims at issue are not identical, they are not patentably distinct from each other because 
With respect to claim 1, U.S. Patent No. 10,842,197 claims a cartridge coupled or coupleable with a control body to form an aerosol delivery device, the cartridge comprising: a container of aerosol precursor composition; and an atomizer enclosing a reservoir configured to receive and carry the aerosol precursor composition, wherein the container and the atomizer are removably coupleable with one another via a connector of the atomizer, wherein the container includes a septum and the connecter includes a cannula, and wherein the cannula and the septum are engaged when the container and the atomizer are coupled to enable passage of the aerosol precursor composition from the container to the reservoir, the cannula extending through a body of the connector and in contact with the connector, the cannula including a first opening within the reservoir and a second opening within the container when the cannula and the septum are engaged, and wherein the atomizer further includes a heating element controllable to activate and vaporize components of the aerosol precursor composition in the reservoir (Claim 1). While U.S. Patent No. 10,842,197 requires that the cannula is in contact with the connector, instant claim 1 does not preclude this. 
Claims 2-6 are rejected by claims 2-6, respectively, of U.S. Patent No. 10,842,197. 
Claim 7 is rejected by claims 7 and 8 of U.S. Patent No. 10,842,197. 
With respect to claim 8, U.S. Patent No. 10,842,197 claims a container of aerosol precursor composition, the container comprising: a connector configured to removeably couple the container with an atomizer for an aerosol delivery device, the atomizer enclosing a reservoir configured to receive and carry the aerosol precursor composition; and a septum that is engaged with a cannula of the connector when the container and the atomizer are coupled to enable passage of the aerosol precursor composition from the container to the reservoir, the cannula extending through a body of the connector and in contact with the connector, the cannula including a first opening within the reservoir and a second opening within the container when the cannula and the septum are engaged, the atomizer further including a heating element controllable to activate and vaporize components of the aerosol precursor composition in the reservoir. (Claim 9). While U.S. Patent No. 10,842,197 requires that the cannula is in contact with the connector, instant claim 8 does not preclude this. 
Claims 9-12 are rejected by claims 10-13, respectively, of U.S. Patent No. 10,842,197. 
Claim 13 is rejected by claims 14 and 15 of U.S. Patent No. 10,842,197
Claims 14 is rejected by claim 16 of U.S. Patent No. 10,842,197. While U.S. Patent No. 10,842,197 requires that the cannula is in contact with the connector, instant claim 16 does not preclude this.
Claims 15-19 are rejected by claims 17-21, respectively, of U.S. Patent No. 10,842,197. 
Claim 20 is rejected by claims 22 and 23 of U.S. Patent No. 10,842,197. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
_________________________________________________________
Claims 1, 6-8, 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIU (US 2011/0005535) in view of FLAYLER (US 2016/0286860).
With respect to claim 1, XIU discloses an electronic cigarette (Abstract) comprising a container, 23, of precursor composition (Paragraphs [0065]-[0069]; Figures 4-8); and an atomizer (Figures 3-8) enclosing a reservoir, 34, capable of receiving and carrying the precursor composition (Paragraphs [0032] and [0033]). The container and atomizer are removably coupleable with one another (Paragraphs [0035], [0038] and [0064]). The container includes a punctureable membrane (Paragraphs [0033], [0007] and [0058]; Figures 1-3 and 12) while the atomizer includes a hollow needle (Paragraphs [0007], [0033]; Figure 3) that are engaged and coupled together to enable passage of the precursor composition (Paragraph [0033]). The atomizer further includes a heating element, 24, capable of being controlled to activate and atomize components of the precursor composition in the reservoir (Paragraphs [0036]-[0038]). 
XIU does not explicitly disclose that the container includes a septum. FLAYLER discloses that the membrane is a septum such that the needle can penetrate the reservoir and the reservoir will automatically reseal when the needle is removed. The septum also allows the reservoir to be refilled with a needle and then automatically reseal (Abstract; Paragraph [0001] and [0006]-[0010]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the container of XIU with a septum, as taught by FLAYLER so that the reservoir can be penetrated by a needle and then automatically reseal upon removal of said needle. 
XIU shows the atomizer in figure 3. The atomizer includes the connector, 12, 17, 19, 20 or 21 (See figures 3-9) and the cannula, 18. Thus, the connector of the atomizer at least indirectly includes a cannula given the indirect connection between each part of the atomizer to the other parts of the atomizer. Moreover, the tube, 18, (i.e., cannula) necessarily includes an opening on each end thereof given that a stylet, 19, passes therethrough (Figure 3; Paragraph [0033]). XIU discloses that the front end of the aspiration device (i.e., the needle tube, 18, and stylet, 19) pierces the capsule (Paragraph [0033]) which passes through the septum (Figures 1, 2 and 12) when the cannula and septum are engaged. Thus, the first opening implicitly passes through the septum within the reservoir when engaged. As seen in figure 3, the second opening of the cannula through which the end of the stylet passes, is within the bounds of the edges of the atomizer housing, 12. Thus, the second opening of the cannula is implicitly within the bounds of the container. 
With respect to claim 6, XIU discloses that the container and atomizer can be coupled with a screw joint (Paragraph [0064]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the connection ends with threads so that they can be secured together by screwing them together. 
With respect to claim 7, XIU discloses that the container and atomizer are engageable with a circumferential groove and slot (Paragraph [0064]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the circumferential groove and slot such that snap fit together and secure the parts together. XIU discloses that the container and atomizer are engageable with an axial groove and block (Paragraph [0064]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the connection such that they fit with friction therebetween so that they fit together under pressure and secure the container to the atomizer. 
With respect to claim 8, XIU discloses an electronic cigarette (Abstract) comprising a container, 23, of precursor composition (Paragraphs [0065]-[0069]; Figures 4-8). The container comprises a connector (Figures 4-7; Paragraph [0064]) capable of removably coupling with an atomizer for the electronic cigarette. The atomizer (Figures 3-8) enclosing a reservoir, 34, capable of receiving and carrying the precursor composition (Paragraphs [0032] and [0033]). The container and atomizer are removably coupleable with one another (Paragraphs [0035], [0038] and [0064]). The container includes a punctureable membrane (Paragraphs [0033], [0007] and [0058]; Figures 1-3 and 12) while the atomizer includes a hollow needle (Paragraphs [0007], [0033]; Figure 3) that is are engaged and coupled together to enable passage of the precursor composition (Paragraph [0033]). The atomizer further includes a heating element, 24, capable of being controlled to activate and atomize components of the precursor composition in the reservoir (Paragraphs [0036]-[0038]). 
XIU does not explicitly disclose that the container includes a septum. FLAYLER discloses that the membrane is a septum such that the needle can penetrate the reservoir and the reservoir will automatically reseal when the needle is removed. The septum also allows the reservoir to be refilled with a needle and then automatically reseal (Abstract; Paragraph [0001] and [0006]-[0010]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the container of XIU with a septum, as taught by FLAYLER so that the reservoir can be penetrated by a needle and then automatically reseal upon removal of said needle. 
XIU shows the atomizer in figure 3. The atomizer includes the connector, 12, 17, 19, 20 or 21 (See figures 3-9) and the cannula, 18. Thus, the connector of the atomizer at least indirectly includes a cannula given the indirect connection between each part of the atomizer to the other parts of the atomizer. Moreover, the tube, 18, (i.e., cannula) necessarily includes an opening on each end thereof given that a stylet, 19, passes therethrough (Figure 3; Paragraph [0033]). XIU discloses that the front end of the aspiration device (i.e., the needle tube, 18, and stylet, 19) pierces the capsule (Paragraph [0033]) which passes through the septum (Figures 1, 2 and 12) when the cannula and septum are engaged. Thus, the first opening implicitly passes through the septum within the reservoir when engaged. As seen in figure 3, the second opening of the cannula through which the end of the stylet passes, is within the bounds of the edges of the atomizer housing, 12. Thus, the second opening of the cannula is implicitly within the bounds of the container. 

With respect to claim 12, XIU discloses that the container and atomizer can be coupled with a screw joint (Paragraph [0064]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the connection ends with threads so that they can be secured together by screwing them together. 
With respect to claim 13, XIU discloses that the container and atomizer are engageable with a circumferential groove and slot (Paragraph [0064]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the circumferential groove and slot such that snap fit together and secure the parts together. XIU discloses that the container and atomizer are engageable with an axial groove and block (Paragraph [0064]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the connection such that they fit with friction therebetween so that they fit together under pressure and secure the container to the atomizer. 
With respect to claim 14, XIU discloses an electronic cigarette (Abstract) comprising a container, 23, of precursor composition (Paragraphs [0065]-[0069]; Figures 4-8); and an atomizer (Figures 3-8) enclosing a reservoir, 34, capable of receiving and carrying the precursor composition (Paragraphs [0032] and [0033]). The atomizer comprises a connector configured to removeably couple the atomizer to the container (Paragraph [0064]; Figures 4-7). The container and atomizer are removably coupleable with one another (Paragraphs [0035], [0038] and [0064]). The container includes a punctureable membrane (Paragraphs [0033], [0007] and [0058]; Figures 1-3 and 12) while the atomizer includes a hollow needle (Paragraphs [0007], [0033]; Figure 3) that is are engaged and coupled together to enable passage of the precursor composition (Paragraph [0033]). The atomizer further includes a heating element, 24, capable of being controlled to activate and atomize components of the precursor composition in the reservoir (Paragraphs [0036]-[0038]). 
XIU does not explicitly disclose that the container includes a septum. FLAYLER discloses that the membrane is a septum such that the needle can penetrate the reservoir and the reservoir will automatically reseal when the needle is removed. The septum also allows the reservoir to be refilled with a needle and then automatically reseal (Abstract; Paragraph [0001] and [0006]-[0010]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the container of XIU with a septum, as taught by FLAYLER so that the reservoir can be penetrated by a needle and then automatically reseal upon removal of said needle. 
With respect to claim 19, XIU discloses that the container and atomizer can be coupled with a screw joint (Paragraph [0064]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the connection ends with threads so that they can be secured together by screwing them together. 
With respect to claim 20,  XIU discloses that the container and atomizer are engageable with a circumferential groove and slot (Paragraph [0064]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the circumferential groove and slot such that snap fit together and secure the parts together. XIU discloses that the container and atomizer are engageable with an axial groove and block (Paragraph [0064]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the connection such that they fit with friction therebetween so that they fit together under pressure and secure the container to the atomizer. 

__________________________________________________________________________
Claims 4, 5, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIU (US 2011/0005535) in view of FLAYLER (US 2016/0286860) as applied to claims 1, 6-8, 12-14 and 19-20 above, and further in view of TUCKER et al. (US 2013/0213419) 
With respect to claim 4, modified XIU does not explicitly disclose that the reservoir comprises a porous element and is capable of being at least partially saturated with precursor composition. TUCKER et al. discloses that the reservoir comprises a porous element (Paragraph [0050]) and is capable of being at least partially saturated with precursor composition, and together with a wick, keeps the heater wet and avoids overheating of the heater (Paragraphs [0017]-[0019]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide a porous material in the reservoir of modified XIU, as taught by TUCKER et al. so that the heater is always wet and thus prevents the heater from overheating. 
With respect to claim 5, TUCKER et al. discloses a wick (i.e.,. transport component) that enables fluid communication between the porous component and the heater by capillary action, so that the heater always remains wet and doesn’t overheat (Paragraphs [0017]-[0019], [0025], [0029]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the wick of TUCKER et al. in the atomizer of modified XIU so that the heater doesn’t overheat. 
With respect to claim 11, modified XIU discloses that the container includes a punctureable membrane (XIU; Paragraphs [0033], [0007] and [0058]; Figures 1-3 and 12) while the atomizer includes a hollow needle (XIU; Paragraphs [0007], [0033]; Figure 3) that is are engaged and coupled together to enable passage of the precursor composition to the reservoir (XIU; Paragraph [0033]).
Modified XIU does not explicitly disclose that the reservoir comprises a porous element and is capable of being at least partially saturated with precursor composition. TUCKER et al. discloses that the reservoir comprises a porous element (Paragraph [0050]) and is capable of being at least partially saturated with precursor composition, and together with a wick, keeps the heater wet and avoids overheating of the heater (Paragraphs [0017]-[0019]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide a porous material in the reservoir of modified XIU, as taught by TUCKER et al. so that the heater is always wet and thus prevents the heater from overheating. 
With respect to claim 17, modified XIU does not explicitly disclose that the reservoir comprises a porous element and is capable of being at least partially saturated with precursor composition. TUCKER et al. discloses that the reservoir comprises a porous element (Paragraph [0050]) and is capable of being at least partially saturated with precursor composition, and together with a wick, keeps the heater wet and avoids overheating of the heater (Paragraphs [0017]-[0019]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide a porous material in the reservoir of modified XIU, as taught by TUCKER et al. so that the heater is always wet and thus prevents the heater from overheating. 
With respect to claim 18, TUCKER et al. discloses a wick (i.e.,. transport component) that enables fluid communication between the porous component and the heater by capillary action, so that the heater always remains wet and doesn’t overheat (Paragraphs [0017]-[0019], [0025], [0029]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the wick of TUCKER et al. in the atomizer of modified XIU so that the heater doesn’t overheat. 

__________________________________________________________________
Claims 3, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIU (US 2011/0005535) in view of FLAYLER (US 2016/0286860) as applied to claims 1, 6-8, 12-14 and 19-20 above, and further in view of CHRISTENSEN et al. (US 2017/0233114).
With respect to claims 3, 10 and 16, modified XIU does not explicitly disclose a second cannula engaged with the septum  when the container and atomizer are coupled wherein the second cannula enables passage of air into the container. CHRISTENSEN et al. discloses a second cannula engaged with the septum so that one needle supplies the liquid to the reservoir, while the other vents displaced air as the reservoir is filled (Figures 1A-1G; Paragraphs [0008]-[0010]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the atomizer of modified XIU with a second cannula, as taught by CHRISTENSEN et al. so that the displaced air can be vented without having to provide parts that need to be disassembled and reassembled when refilling the electronic cigarette. 
__________________________________________________________________________
Claims 2, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIU (US 2011/0005535) in view of FLAYLER (US 2016/0286860) as applied to claims 1, 6-8, 12-14 and 19-20 above, and further in view of MCALLISTER et al. (US 2015/0000788).
With respect to claims 2, 9 and 15, modified XIU discloses that the cannula is hollow and allows precursor to pass therethrough (XIU; Paragraphs [0033], [0007] and [0058]; Figures 1-3 and 12; Paragraphs [0007], [0033]; Figure 3 and Paragraph [0033]). Modified XIU does not explicitly disclose a second passageway in the cannula for passage of air into the container. MCALLISTER et al. discloses that the needle includes an interior lumen for the passage of fluid (Paragraph [0019]) and the outer surface of the needle comprises passageways, 122, that allow air to vent between the needle and septum (Paragraph [0021]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the needle of modified XIU with exterior passages so as to allow air to vent into the reservoir as the liquid passes to the atomizer, thus preventing a vacuum from forming in the reservoir as the liquid is used. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745